PER CURIAM.
The former husband appeals an award of attorney’s fees and costs to his former wife in a proceeding to modify child support and alimony.
At the conclusion of the modification proceedings, the trial court determined that the former wife was entitled to attorney’s fees and costs. By the time the hearing was held to determine the amount to be awarded, the former husband alleged that his financial circumstances had substantially changed and that no amount should be assessed.
An attorney’s fee award in a marital dissolution case is based on the relative financial positions of the parties at the time the proceeding has concluded, not at some unspecified future date. Duchesneau v. Duchesneau, 692 So.2d 205, 207 (Fla. 5th DCA 1997). Similarly, an attorney’s fees award in a modification proceeding should be based on the relative financial positions of the parties at the time the order of modification is entered. The order awarding attorney’s fees and costs is affirmed.
AFFIRMED.
GOSHORN, PETERSON and THOMPSON, JJ., concur.